Title: To Thomas Jefferson from George Jefferson, 16 June 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 16th. June 1803
          
          Your favor of the 8th. inclosing manifests for 29 Hhds Tobacco was duly received.
          The Tobacco is not yet sold. the price at which I hold it is 7½$—I have received no offer for it, but have been told by several persons that they should be glad to purchase it if I would take a more reasonable price. I think I could now get 7$—but as the last advices from Europe are more favorable than they have been for several years past, I think there will be no danger in holding it until towards the 12th. of July, when you wish to make the payment you mention.—
          I inclose you a copy of the decree requested in yours of the 13th.
          I am Dear Sir Yr. Very humble Servt.
          
            Geo. Jefferson
          
        